IN THE SUPREME COURT OF THE STATE OF NEVADA


                JENNIFER ISSO, ESQ.,                                      No. 84621
                                   Appellant,
                             vs.
                                                                               FILED
                HENRY E. GAAR,                                                  AUG O 4 2022
                                            Respondent.                                     EtNN
                                                                               ELI   FM
                                                                                     :iiUFRENC: COURT

                                         ORDER DISMISSING APPEAL           D              t.A.ERK


                            This is an appeal from a district court order affirming and
                adopting the findings of the discovery commissioner regarding issues
                arising during the discovery process. Eighth Judicial District Court, Family
                Court Division, Clark County; T. Arthur Ritchie, Jr., Judge.
                                Initial review of the docketing statement and documents before
                this court revealed potential jurisdictional defects. Specifically, it appeared
                that appellant lacked standing to bring this appeal and that the challenged
                order is not substantively appealable.       Accordingly, this court directed

                appellant to show cause why this appeal should not be dismissed for lack of
                jurisdiction.
                            Appellant has filed her response to this court's show cause order
                in which she expresses her intention to voluntarily dismiss this appeal.
                Accordingly, appellant's request for a voluntary dismissal of this appeal is
                granted, and this court
                                ORDERS this appeal DISMISSED,




                                           Hardesty


                       A"14CtA--iQ           , J.
                Stiglich                                     Herndon
SUPREME COURT
      OF
    NEVADA


  19-17A
                        cc:   Hon. T. Arthur Ritchie, Jr., District Judge, Family Court Division
                              Israel Kunin, Settlement Judge
                              Isso & Hughes Law Firm
                              Jacobson Law Office, Ltd.
                              Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA


40) 1947A    694;r:IP